DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 11/22/2022 has been considered and entered.  The response has been considered but was not found to be persuasive, therefore the previous rejections are maintained.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27, 29 – 38, 45 – 48 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (WO 2016124293) which is published in English as Guiducci et al. (US 2018/0016511) and which is relied upon for making the current rejections, and in further view of and/or as evidenced by Koganei et al. (US 2016/0040716) 
In regards to claim 27, Guiducci teaches lubricant composition comprising a mono, di or tri-glyceride of at least one hydroxy polycarboxylic acid and provides the limitation of oil soluble glyceride of the claim [abstract, 0076].  The glyceride is present in amounts of from 0.1 to 5% by weight of the composition [0014].  The composition comprises a major amount of base oil such as a Group I to V oil in amounts of from 50 to 99.5% or from about 85% to about 95% by weight which meets the limitation of oil of lubricating viscosity of the claim [0052, 0053].  The composition can comprise a friction modifier such as molybdenum dialkyldithiocarbamate in amounts of from 0.01 to 5% or from 0.01 to 1.5% and which contributes molybdenum in amounts of from 10 to 1000 ppm or from 400 to 600 ppm [0073 – 0077].  The composition does not require the presence of molybdenum dithiophosphate thus anticipating the claimed limitation or at least making it obvious.
 	The composition in useful in a clutch, in gear oils, transmissions and other automotive applications [0109].  The method of using such composition in a gear box and operating the gearbox with such as composition is intrinsically provided when the composition is added to gears having the rolling elements of the claims.  Alternatively, in view of and/or as evidenced by Koganei et al. the claim is taught.
Koganei teaches tapered roller bearings are present in various applications such as transmissions in automotive vehicles, and gears in automobiles and industrial robots etc. [0001, 0002 and 0190].  Thus, Koganei provides evidence that automotive gears comprise roller bearings.  Also, it would have been obvious in view of Koganei to have lubricating rolling bearings with the composition of West (Guiducci), as the gears and transmissions of Guiducci wherein the lubricant is applied comprise rolling bearings.
In regards to claim 29, Guiducci and alternatively in further view of Koganei provides the method.  Guiducci teaches the composition wherein the base oil has a kinematic viscosity at 100ºC (Kv100) of from 2 to 100 [0061].  Since the oils can have viscosity index of 120 or higher, the Kv40 will overlap the claimed range.
In regards to claims 30 – 32, Guiducci and alternatively in further view of Koganei provides the method.  Guiducci teaches the composition having the claimed limitation as previously stated.
In regards to claim 33, Guiducci and alternatively in further view of Koganei provides the method.  Guiducci teaches the composition having the glyceride at amounts of from 0.1 to 5% and the friction modifier such as molybdenum dialkyldithiocarbamate in amounts of from 0.01 to 5% as previously stated.  Thus, the relative ratios of the two ingredients overlaps the claimed range.
In regards to claims 34, 35, Guiducci and alternatively in further view of Koganei provides the method.  Guiducci teaches the composition which can optionally comprise a molybdenum dithiophosphate [0067].  Since, it is an optional ingredient among a list of other useful alternatives, it can be absent from the composition and the amount of molybdenum dithiophosphate can be 0%.
In regards to claims 36, 38, Guiducci and alternatively in further view of Koganei provides the method.  Guiducci teaches the composition which can comprise at least one additional friction modifier such as fatty amide which are present in amounts of from 0.01 to 5% [0073].  Thus, the claimed amount of such amide is obvious.  Oleylamide which is a long chain fatty amide is a generally known amide lubricant additives which would have been obvious to use in the composition of Guiducci [0005].  Also, oleylamide are well known friction modifiers and thus their used as amide friction modifiers would have been obvious.  For instance, see Walker (US 2010/0081594) paragraph 0135 which provides evidence that oleylamides are known friction modifiers in lubricating oil.  Oleylamide are metal free organic friction modifiers.
In regards to claim 37, Guiducci and alternatively in further view of Koganei provides the method.  Guiducci teaches the composition which can comprise the base oil at up to 99.5% in the composition with the remainder of additives, thus providing additives in the claimed range.
In regards to claims 45 – 47, Guiducci provides the method and teaches the composition.  Koganei teaches the same taper bearings useful in automotive gears and transmissions are useful in gears for industrial robots.  Thus, at least in view of Koganei, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the lubricant of Guiducci as lubricant for the industrial robot gears, as they similarly comprise tapered roller bearings which would use similar lubricants.  Koganei teaches the tapered roller bearings are cylindrical [0175].  
In regards to claim 48, Guiducci and alternatively in further view of Koganei provides the method.  Guiducci teaches the composition which can comprise Groups I to V base oil at amounts of up to 99.5% as previously stated but does not particularly recite the claimed combination.  Carey et al. (US 2010/0105585) is drawn to industrial oils and particularly gear oils similar to Guiducci (title & abstract).  Carey teaches the oils can comprise PAO (group IV oil) in amounts of from 1 to 90% and another oil such as Alkylated aromatic selected from Alkylated Naphthylene or an ester in amounts of from 3 to 25% [0027, Table 2].  Thus, at least in view of Carey, the gear oil of Guiducci can be prepared to comprise blends of PAO and alkylated aromatic in amounts recited by Carey, as Carey teaches such blends and proportions are useful for gear oils.

Claims 39 – 44 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (WO 2016124293) which is published in English as Guiducci et al. (US 2018/0016511) and which is relied upon for making the current rejections, in view of and/or as evidenced by Koganei et al. (US 2016/0040716), and further in view of DiBiase et al. (US 2012/0277133)
In regards to claims 39, Guiducci and alternatively in further view of Koganei provides the method and teaches lubricating oil composition having the claimed additives in Group I to V base oil as previously discussed.  The base oil can be synthetic oils such as polyalaphaolefins (PAOs) which are Group IV oils or esters which are Group V oils [0054].  There is no specific recitation of modified polyalphaolefins of the claim.  DiBiase similarly teaches lubricating compositions for gear oils [0006].  The composition comprises base oil such as functionalized PAO base oil which comprises an ester copolymer such as comprising maleic anhydride [0531, 0532].  The olefin present in the functionalized PAO is a decene [0021].  The functionalized polymer can comprise the functionalized monomer at from 5 to 99 mole percent with a remainder of the olefin copolymer [0013, 0021].  Thus, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the base oil of Guiducci in the robotic gear devices, as DiBiase teaches suitable PAO/ester base oils for use in gear and transmissions for automobiles are useful in gears for robots.
In regards to claims 40 – 44, Guiducci and DiBiase and alternatively further in view of Koganei as combined provide the method and teach the composition having the claimed base oil and additives as previously discussed, amounts and ratios as previously discussed and provides for their use in gears.  Guiducci teaches the composition can comprise carriers for additive concentrates such as polar and non-polar solvents such as aromatic solvents [0128]. While alkylated aromatics are not specifically recited, such carrier oils are conventional and would therefore be obvious.  Also, Guiducci teaches Group V oils can be present in the base oil which are known to comprise alkyl benzene and alkylated naphthalene.  Even in the case where alkyl benzene and alkylated naphthalene is considered absent in Guiducci, the claimed limitation of up to 25% of such ingredients allows for 0% of the carriers in the composition.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue Guiducci does not teach gearboxes comprising rolling bearings, or bearings for robot gears.  The argument is not persuasive.
Only claims 45, 46 require the limitation of robots and wind turbines.  Also, Guiducci teaches gear and transmission oils for automobiles which intrinsically comprises rolling elements such as tapered roller bearings as evidenced by Koganei.  Also, Koganei has been added to the use of tapered roller bearings in automotive gears and industrial robots alike.
Applicants argue that the inventive composition comprising oil-soluble glyceride of a hydroxyl polycarboxylic acid demonstrates significant decrease in wear properties over the prior art.  The argument is not persuasive.
Improvement is not equivalent to unexpected results.  However, in view of unexpected results, the argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the independent claim allows for the presence of any base oil, a molybdenum (MoDTC) and glyceride additives at any suitable amounts, the inventive examples are directed to combinations of two base oils comprising PAO 8 at between 25% and 28%, modified PAO at 60%, alkylated naphthalene at about 8% to about 11%, MoDTC at from 0.9 to 1.25% and the glyceride at 0.5% which does not support the breadth of the claims.  Even the narrowest embodiments of the dependent claims that allows for the presence of modified PAO does not limit the amount in the composition, and dependent claims allowing for the presence of alkyl benzene or alkylated naphthalene can allow for their presence at practically 0% in the composition while the inventive examples require them at large amounts.  
The results are not persuasive.
Applicants argue that the presence of a friction modifying ingredient, i.e., glyceride, in the inventive examples provided superior wear properties in the examples S2, S3 and S4 over S1 that lacked the glyceride.  The argument is not persuasive.
It appears that the presence of the friction modifier would be expected to provide improved wear performance over similar compositions having no friction modifiers.
Thus, applicants have failed to provide inventive examples that are commensurate in scope with the claims and that provides unexpected results that are sufficient to rebut the case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771